Citation Nr: 1229277	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  04-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left inguinal hernia with scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 2000 to July 2003 with a period of active duty for training (ACDUTRA) from May 2000 to September 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a left inguinal hernia with scar.  

In January 2009, the Board, in pertinent part, denied the Veteran's claim for service connection for a left inguinal hernia and a left varicocele, among other claims.  The Veteran appealed that action to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court vacated and remanded the portion of the January 2009 Board decision that denied the claims for service connection for a left inguinal hernia and a left varicocele.   The Board again denied the claim for service connection for a left varicocele in September 2009, and it remanded the claim for service connection for a left inguinal hernia for further development.

This case was most recently before the Board in February 2012, when it remanded the Veteran's claim for service connection for a left inguinal hernia to provide the Veteran with a hearing before a Veterans Law Judge.  The Veteran testified before the undersigned in June 2012, and a transcript of this hearing has been associated with the record.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  




FINDING OF FACT

The weight of the competent evidence of record is against a finding that the Veteran has a left inguinal hernia with scar that is related to active military service.


CONCLUSION OF LAW

A left inguinal hernia with scar was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated April 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the April 2006 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claim, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide.  A separate letter dated March 2006 provided information regarding the process by which initial disability ratings and effective dates are established.  Since the time of the March 2006 Dingess notice and April 2006 VCAA notice, the Veteran has been provided with several readjudications of his claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA and private treatment records, and VA examination reports.  The Veteran was first provided with a VA examination in January 2010.  In May 2010, the Board found that the conclusion offered by the January 2010 examiner was not supported by an adequate rationale, and the Board remanded the Veteran's claim for an additional examination.  The Veteran was provided with such an examination in August 2011.  The August 2011 examiner did not review the Veteran's claims file at the time of the examination.  Instead, the examiner later reviewed the Veteran's claims file and offered a supplemental opinion in October 2011.  Together, the August 2011 and October 2011 examination reports indicate the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the August 2011 examination report, as supplemented in October 2011, is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran or his representative has contended otherwise.  

The presented testimony at a Board hearing before a Veterans Law Judge in November 2008, and a transcript of this hearing is of record.  In December 2011, the Veteran was informed that the Veterans Law Judge who conducted the November 2008 hearing was no longer employed with the Board, and it informed the Veteran that he was entitled to another hearing.  The Veteran elected to have another hearing, and he testified before the undersigned in June 2012.  A copy of the hearing transcript has been associated with the record.

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection 

The Veteran contends that he has a left inguinal hernia with scar that is related to his military service. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.             § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The Court has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Turning to the facts in the instant case, regarding the first Hickson element, medical evidence of a current disability, the Veteran underwent surgery in August 2004 to repair a left inguinal hernia, and the August 2011 VA examiner indicated that the Veteran had a scar and occasional residual pain from this procedure.  Resolving the benefit of the doubt in favor of the Veteran, the first Hickson element, medical evidence of a current disability, is satisfied.

With respect to the second Hickson element, in-service disease or injury, the Veteran has consistently stated, including during his June 2012 hearing before the undersigned, that he first noticed symptoms associated with his hernia during his period of ACDUTRA.  While there is no evidence of treatment for or diagnoses with a left inguinal hernia in service, the Veteran is competent to give evidence regarding what he experienced during service, such as pain in his groin.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  Resolving the benefit of the doubt in favor of the Veteran, the second Hickson element is accordingly met as to the Veteran's claim for service connection for a left inguinal hernia.  

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In an Army National Guard (ANG) enlistment medical history report dated in March 2000, the Veteran denied currently or ever having had a rupture or hernia.  A corresponding March 2000 enlistment examination report listed an abnormal genitourinary finding, a left hydrocele, but noted that it was non-disqualifying; no hernia was found on examination.  Service treatment records from the Veteran's period of ACDUTRA contained no complaints or findings related to any genitourinary disorder or hernia.  In ANG Annual Medical Certificates dated November 2000 and October 2001, the Veteran denied any medical problems and was found to be "fully fit."  

In a November 2002 new patient note from a urology clinic, the Veteran complained of chronic dysuria or frequency.  On physical examination, there was no swelling or inflammation, and the Veteran did not complain of pain.  The urologist diagnosed the Veteran with a left varicocele (with, the Board notes, no mention of a hernia) approximately one week later following a testicular ultrasound.  Additional private treatment records showed ongoing evaluation and treatment for a left varicocele until the Veteran was medically discharged in July 2003 for a varicocele and dysfunctional voiding.

In June 2004, Dr. M. S., who treated the Veteran for a kidney stone, suspected that the Veteran had an inguinal hernia and arranged a computed tomography (CT) scan of the pelvis.  A July 2004 CT scan confirmed this suspicion, and the Veteran underwent a surgical procedure to repair the left inguinal hernia in August 2004.

In February 2007, Dr. J.W., the Veteran's treating physician, stated that it was "possible" that the Veteran's hernia was caused or exacerbated by strenuous activity from his military activities.  

In November 2008, the Veteran testified at a personal hearing before a Veterans Law Judge that he first noticed swelling and pain in his groin in basic training, but he did not seek any treatment until just before his unit was scheduled to deploy in 2002, when a private physician diagnosed a left varicocele and performed corrective surgery.  He testified that he still had a pain from time to time, but he was not aware of any recurrence of the varicocele.  The Veteran testified that a big lump in his groin prompted him to visit a doctor, but he had the lump since mid-cycle of basic training, which involved strenuous activity, in 2000.  He denied any injury.  

In July 2009, Dr. G.W., a family practice physician, stated that the Veteran's hernia most likely originated and was the result of his "extreme physical activity and heavy lifting during boot camp on active duty."  Dr. G.W. noted that the Veteran had no history of hernia prior to service, and he was found to have no hernias in his entrance examination.  Dr. G.W. stated that the Veteran first noted swelling and associated pain in his left lower inguinal region during boot camp.  Dr. G.W. stated that the Veteran reported that he continued to suffer with symptoms until his surgical hernia repair in August 2004.  In December 2009, Dr. G.W. indicated that he had never treated the Veteran for any medical condition, and he had no additional records, summaries, or findings.

The Veteran received a VA examination in January 2010.  The examiner found that it was less likely than not that the Veteran's hernia was caused by active duty service.  As noted above, the Board's May 2010 Remand found that this opinion was not supported by an adequate rationale, and it remanded the Veteran's claim for an additional etiological opinion.

The Veteran was provided with a VA examination in August 2011.  The Veteran stated that his groin lump first appeared during basic training.  The examiner noted that in 2002, when the Veteran was evaluated for urinary frequency, the Veteran was diagnosed with a left-side varicocele.  The Veteran underwent surgery on the varicocele in late 2002.  The Veteran was first treated for a lump in the groin in 2004, and a CT scan revealed that the Veteran had an inguinal hernia.  The Veteran underwent surgery to treat the hernia in August 2004.  The Veteran indicated that he was undergoing no current treatments for his hernia, and he experienced only occasional discomfort.  The examiner further noted that the Veteran entered service with a left hydrocele, as noted in his March 2000 examination.  The examiner indicated that this condition led to the Veteran's varicocele that was treated in 2002.  In 2002, a urology report indicated that the  Veteran had no hernias.  The Veteran's hernia was, therefore, not likely related to any discomfort noticed in service in 2000, because the Veteran had no hernia noted in examinations in 2002 and 2003.

In February 2012, consistent with the Veteran's previous contentions, the Veteran testified before the undersigned that he first experienced symptoms associated with the hernia during ACDUTRA, but he sought medical treatment for the hernia in 2004.

Upon review of the medical evidence of record, the Board places the most probative weight on the opinion of the August 2011 VA examiner, who reviewed the Veteran's claims file and discussed the evidence of record before concluding that the Veteran's hernia was less likely than not related to his period of ACDUTRA.  

With regard to the February 2007 opinion of Dr. J.W. that it was "possible" that the Veteran's hernia was related to active duty service, the Board places little weight on this opinion because it is not accompanied by a review of the Veteran's claims file.  Furthermore, a medical opinion simply stating that it is "possible" that a claimed condition is related to service is too speculative in nature to establish a medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus)).

Similarly, the Board places relatively little probative weight on the July 2009 opinion of Dr. G.W., which relies exclusively on the Veteran's own reported history of symptoms.  The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  Dr. G.W. did not review the Veteran's claims file, nor did Dr. G.W. address evidence of record that contradicted the Veteran's report that he suffered with hernia symptoms from the time of ACDUTRA until his surgical hernia repair in August 2004.

To the extent that the Veteran himself believes that he has a left inguinal hernia disability that is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, however, such as the determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the Veteran is contending that a left inguinal hernia disability has existed since his period of ACDUTRA, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Specifically, the Veteran has stated that he experienced symptoms associated with his hernia from the time of ACDUTRA until the 2004 repair surgery.  Despite the Veteran's competence to attest to symptoms such as continuing groin pain, the credibility of these statements is diminished because the objective evidence of record is against a finding of continuity of symptomatology since service.  For example, in November 2000 and October 2001, the Veteran denied any medical problems, and he was found to be "fully fit."  Additionally, the Veteran had no hernia noted in urological examinations in 2002 and 2003.  

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's alleged hernia disability and his active duty military service, and finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a left inguinal hernia with scar is denied.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


